SECURITIES PURCHASE AGREEMENT
(Signature Page)
IRONWOOD GOLD CORP.
7047 E. GREENWAY PARKWAY #250
SCOTTSDALE, AZ 85254


Ladies & Gentlemen:


The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:


1.           This Securities Purchase Agreement, including the Terms and
Conditions set forth in Annex I (the "Terms and Conditions"), the Risk Factors
set forth in Annex II (the "Risk Factors"), and exhibits, which are all attached
hereto and incorporated herein by reference as if fully set forth herein (the
“Agreement”), is made as of the date set forth below between Ironwood Gold
Corp., a Nevada corporation (the “Company”), and the Investor.
 
2.           The Company has authorized the sale and issuance of up to
20,000,000 Units of the Company securities to the Investor in a private
placement (the “Offering”).  Each Unit consists of 1 share of common stock of
the Company, par value $0.001 per share of the Company (the "Shares") and
warrants in the form attached hereto as Exhibit A (the “Warrants”) exercisable
to purchase 1 share of common stock of the Company at an exercise price of $0.07
per share, exercisable over 2 years (the “Warrant Shares”) and in accordance
with the terms set forth in the Warrants.
 
3.           Pursuant to the Terms and Conditions, the Company and the Investor
agree that the Investor will purchase from the Company and the Company will
issue and sell to the Investor 4,000,000 Units, for a purchase price of $0.05
per Unit, for an aggregate purchase price of $200,000 consisting of 4,000,000
Shares and a Warrant to purchase  4,000,000 shares of common stock of the
Company. Unless otherwise requested by the Investor, certificates representing
the Common Stock purchased by the Investor will be registered in the Investor’s
name and address as set forth below.



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Date: August 27, 2010
Investor: Callinan Mines Limited
 
By:
   
Print Name:
   
Title:
       
Address: Suite 1100 - 736 Granville St.
 
Vancouver, B.C., Canada V6Z 1G3
 
Phone: (604) 605-0885
 
Fax: (604) 605-0886
 
E-mail: investors@callinan.com

 
 
1

--------------------------------------------------------------------------------

 

ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF UNITS

 
Investment in the Company involves a high degree of risk.  Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.


1.           Authorization and Sale of the Shares.  Subject to these Terms and
Conditions, the Company has authorized the sale of up to 20,000,000 units of the
Company’s securities at $0.05 per share of common stock (the "Offering").  Each
unit consists of one (1) share of common stock of the Company, par value $0.001
per share of the Company (the “Shares”), and a warrant (the “Warrants”)
exercisable to purchase up to 1 share of common stock of the Company at an
exercise price of $0.07 per share, exercisable over a two (2) year period (the
“Warrant Shares”) and in accordance with the terms set forth in the Warrants
(“Shares” and “Warrant,” collectively, a “Unit”).  The Company reserves the
right to increase or decrease this number.
 
2.           Agreement to Sell and Purchase the Units.


2.1           At each Closing (as defined in Section 3 of this Annex I), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions hereinafter set forth, the number of
Units, if applicable, set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement at the purchase price set forth thereon.


2.2           The Company may enter into the same form of Securities Purchase
Agreement ("Agreement"), including these Terms and Conditions, with the Investor
and expects to complete sales of subsequent Units to Investor.


3.           Delivery of the Shares at Closing.  The completion of the purchase
and sale of the Units (the “Closing”) shall occur at the offices of the Company
upon receipt of cleared funds and fully executed documents for the purchase of
the Units on each date set by the Company, provided that a closing shall occur
no later than August 31, 2010, which date may be extended by mutual agreement of
both parties.  Within seven (7) days after each Closing, the Company shall
deliver to the Investor one or more stock certificates representing the number
of Shares and a Warrant representing the number of shares of common stock as set
forth in Section 3 of the Signature Page to the Securities Purchase Agreement,
each such certificate, certificates or warrant to be registered in the name of
the Investor, as set forth in Section 3 of the Signature Page to the Securities
Purchase Agreement.


The Company’s obligation to issue the Shares and Warrant to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of a certified or official bank check
or wire transfer of funds in the full amount of the purchase price for the Units
being purchased hereunder as set forth in Section 3 of Signature Page to the
Securities Purchase Agreement; and (b) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.


The Investor’s obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.


4.           Representations, Warranties and Covenants of the Company.  The
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:


4.1           Organization.  The Company is duly organized and validly existing
in good standing under the laws of the jurisdiction of its organization.  The
Company has full power and authority to own, operate and occupy its properties
and to conduct its business as presently contemplated and is registered or
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the condition (financial or
otherwise), earnings, business or business prospects, properties or operations
of the Company (a “Material Adverse Effect”), and no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.

 
2

--------------------------------------------------------------------------------

 


4.2           Due Authorization and Valid Issuance.  The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreement, and the Agreement has been duly authorized and validly
executed and delivered by the Company and constitute legal, valid and binding
agreement of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Units.   The Shares and the shares of Common Stock of
the Company issuable upon exercise of the Warrants (the “Warrant Shares”) being
purchased by the Investor hereunder will, upon issuance and payment therefore
pursuant to the terms hereof, be duly authorized, validly issued, fully-paid and
nonassessable.


4.3             Non-Contravention.  The execution and delivery of the Agreement,
the issuance and sale of the Units under the Agreement, the fulfillment of the
terms of the Agreement and the consummation of the transactions contemplated
thereby will not (A) conflict with or constitute a violation of, or default
under, (i) any material bond, debenture, note or other evidence of indebtedness,
lease, contract, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company is a party or by
which it or its properties are bound, (ii) the charter, by-laws or other
organizational documents of the Company, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or its properties, except in the
case of clauses (i) and (iii) for any such conflicts, violations or defaults
which are not reasonably likely to have a Material Adverse Effect or (B) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which
any of them is bound or to which any of the material property or assets of the
Company is subject.


4.4           Capitalization.  As of July 13, 2010 there were 87,749,200 shares
of the Company's common stock issued and outstanding.  Except as set forth
herein or contemplated by documents filed by the Company with the Securities and
Exchange Commission (the "SEC") under the Securities Exchange Act of 1934 (the
"Exchange Act"), since such date through the date hereof (the “Exchange Act
Documents), there are no other outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company or any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company is a party or of
which the Company has knowledge and relating to the issuance or sale of any
capital stock of the Company, any such convertible or exchangeable securities or
any such rights, warrants or options.


4.5           Legal Proceedings.  There is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened to which the
Company is or may be a party or of which the business or property of the Company
is subject that is not disclosed in the Exchange Act Documents.

 
4.6           No Violations.  The Company is not in violation of its charter,
bylaws, or other organizational document, or in violation of any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company, which
violation, individually or in the aggregate, would be reasonably likely to have
a Material Adverse Effect, or is in default (and there exists no condition
which, with the passage of time or otherwise, would constitute a default) in any
material respect in the performance of any bond, debenture, note or any other
evidence of indebtedness in any indenture, mortgage, deed of trust or any other
material agreement or instrument to which the Company is a party or by which the
Company is bound or by which the properties of the Company are bound, which
would be reasonably likely to have a Material Adverse Effect.


 
3

--------------------------------------------------------------------------------

 

5.           Representations, Warranties and Covenants of the Investor.
 
5.1           The Investor represents and warrants to, and covenants with, the
Company that: (i) the Investor is an “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act and the Investor is also
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Units, including investments
in securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Units; (ii) ) the
Investor has carefully read and fully understands the risks involved with an
investment in the Company including, without limitation, the risks identified on
Annex II, attached hereto, (iii) the Investor is acquiring the number of Units
set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such Units
or any arrangement or understanding with any other persons regarding the
distribution of such Units; (iv) the Investor will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Units except
in compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (v) all of the
representations made by the Investor are true, correct and complete as of the
date hereof and will be true, correct and complete as of the Closing Date; and
(vi) the Investor has, in connection with its decision to purchase the number of
Units set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement, relied only upon the Exchange Act Documents and the representations
and warranties of the Company contained herein.  There are no suits, pending
litigation, or claims against the undersigned that could materially affect the
net worth of the Investor.


5.2           The Investor acknowledges that it has had access to the Exchange
Act Documents and has carefully reviewed the same.  The Investor further
acknowledges that the Company has made available to it the opportunity to ask
questions of and receive answers from the Company's officers and directors
concerning the terms and conditions of this Agreement and the business and
financial condition of the Company, and the Investor has received to its
satisfaction, such information about the business and financial condition of the
Company and the terms and conditions of the Agreement as it has requested.  The
Investor has carefully considered the potential risks relating to the Company
and a purchase of the Units, and fully understands that the Units are
speculative investments, which involve a high degree of risk of loss of the
Investor’s entire investment.  Among others, the undersigned has carefully
considered each of the risks identified under the caption “Risk Factors” in the
Exchange Act Documents and Annex II.


5.3           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issuance of the Units,
in any jurisdiction outside the United States where legal action by the Company
for that purpose is required.  Investor will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Units, Shares, Warrants or Warrant Shares or has in its possession or
distributes any offering material, in all cases at its own expense.


5.4           The Investor hereby covenants with the Company not to make any
sale of the Units, Shares, Warrants or Warrant Shares without complying with the
provisions of this Agreement , and the Investor acknowledges that the
certificates evidencing the Shares will be imprinted with a legend that
prohibits their transfer except in accordance therewith.  The overall commitment
of the Investor to investments, which are not readily marketable, is not
excessive in view of the Investor’s net worth and financial circumstances, and
any purchase of the Units will not cause such commitment to become
excessive.  The Investor is able to bear the economic risk of an investment in
the Units.


5.5           The Investor further represents and warrants to, and covenants
with, the Company that (i) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (ii) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


5.6           Investor will not use any of the restricted Shares or Warrant
Shares acquired pursuant to this Agreement to cover any short position in the
Common Stock of the Company if doing so would be in violation of applicable
securities laws.


5.7           The Investor understands that nothing in the Exchange Act
Documents, this Agreement or any other materials presented to the Investor in
connection with the purchase and sale of the Units constitutes legal, tax or
investment advice.  The Investor has consulted such legal, tax and investment
advisors, as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Units.

 
4

--------------------------------------------------------------------------------

 


5.8           The Investor understands that the issuance of the Units to the
Investor  has not been registered under the Securities Act in reliance upon one
or more specific exemptions therefrom, including Regulation D and/or Regulation
S, which exemption depends upon, among other things, the accuracy of the
Investor’s representations made in this Agreement. The Investor understands that
the Units must be held indefinitely unless subsequently registered under the
Securities Act and qualified under applicable state securities laws, or unless
an exemption from such registration and qualification requirements is otherwise
available. The  Investor acknowledges that the Company has no obligation to
register or qualify the Units or underlying Shares or Warrant Shares for resale.
The Investor acknowledges that the Company will refuse to register any transfer
of Units, Shares or Warrant Shares that is not made in accordance with the
provisions of Regulation S, registered pursuant to the Securities Act or
otherwise exempt from such registration. The Investor further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares or Warrant Shares, and
requirements relating to the Company which are outside of the Investor’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Investor has been independently advised as to the applicable
holding period imposed in respect of the Shares by securities legislation in the
jurisdiction in which the undersigned resides and confirms that no
representation has been made respecting the applicable holding periods for the
Shares or Warrant Shares in such jurisdiction and it is aware of the risks and
other characteristics of the Units and of the fact that the undersigned may not
resell the Units, Shares or Warrant Shares except in accordance with applicable
securities legislation and regulatory policy.


5.9           The Investor is an entity that is outside the United States and is
not a “U.S. Person,” as such term is defined in Rule 902(k) of Regulation S. The
Investor is not acquiring the Units for the account or benefit of a U.S. Person.
The Investor hereby represents that it has satisfied and fully observed the laws
of the jurisdiction in which it is located or domiciled, in connection with the
acquisition of the Units, including (i) the legal requirements of the Investor’s
jurisdiction for the acquisition of the Units, (ii) any foreign exchange
restrictions applicable to such acquisition, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, which may be relevant to the holding, redemption, sale, or
transfer of the Units; and further, the Investor agrees to continue to comply
with such laws as long as it shall hold the Units. To the knowledge of the
Investor, without having made any independent investigation, neither the Company
nor any person acting for the Company, has conducted any “directed selling
efforts” in the United States as the term “directed selling efforts” is defined
in Rule 902 of Regulation S, which, in general, means any activity undertaken
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the marketing in the United States for any of the Units being
offered. Such activity includes, without limitation, the mailing of printed
material to investors residing in the United States, the holding of promotional
seminars in the United States, and the placement of advertisements with radio or
television stations broadcasting in the United States or in publications with a
general circulation in the United States, which discuss the offering of the
Units.  To the knowledge of the Investor, the Units were not offered to the
Investor through, and the Investor is not aware of, any form of general
solicitation or general advertising, including without limitation, (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising The Investor will offer, sell or otherwise
transfer the Units, only (A) pursuant to a registration statement that has been
declared effective under the Securities Act, (B) pursuant to offers and sales
that occur outside the United States within the meaning of Regulation S in a
transaction meeting the requirements of Rule 904 (or other applicable Rule)
under the Securities Act, or (C) pursuant to another available exemption from
the registration requirements of the Securities Act, subject to the Company’s
right prior to any offer, sale or transfer pursuant to clauses (B) or (C) to
require the delivery of an opinion of counsel, certificates or other information
reasonably satisfactory to the Company for the purpose of determining the
availability of an exemption.


5.10         A copy of the Company annual report on Form 10-K, its quarterly
reports on Form 10-Q, current reports on Form 8-K and information statements are
available on the SEC’s website at www.sec.gov.


6.           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

 
5

--------------------------------------------------------------------------------

 


(a)           if to the Company, to:


Ironwood Gold Corp.
7047 E. Greenway Parkway #250
Scottsdale, AZ 85254


Attn:  President
Phone: (480) 993-1903


(b)           with a copy to:


Greenberg Traurig LLP
1201 K Street, Suite 1100
Sacramento, CA 95814
Attn:  Mark C Lee
Phone:  (916) 442-1111
Fax:  (916) 448-1709


 
(c)
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.



7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.


8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.


9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


10.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without giving
effect to the principles of conflicts of law.

 
11.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.


12.         Rule 144.  The Company covenants that it will timely file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of the Investor
holding Shares and Warrant Shares purchased hereunder made after the first
anniversary of the Closing Date, make publicly available such information as
necessary to permit sales pursuant to Rule 144 under the Securities Act), and it
will take such further action as the Investor may reasonably request, all to the
extent required from time to time to enable such Investor to sell Shares or
Warrant Shares purchased hereunder without registration under the Securities Act
within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the SEC.  Upon the request of
the Investor, the Company will deliver to such holder a written statement as to
whether it has complied with such information and requirements.


 
6

--------------------------------------------------------------------------------

 

14.         Confidential Information.  The Investor represents to the Company
that, at all times during the Company’s offering of the Units, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Units
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.

 
7

--------------------------------------------------------------------------------

 